ORDER

PER CURIAM.
In this workers’ compensation case, employer Illinois Excavators, Inc., appeals from the final award of the Labor and Industrial Relations Commission affirming an award of temporary total disability and permanent partial disability to the claimant, Greg Laster. The employer raises two points on appeal, both directed at the sufficiency of the evidence to support the Commission’s findings and award. First, the employer contends the Commission erred in finding that the claimant proved to the satisfaction of the Commission that his right inguinal hernia did not exist prior to the August 21st accident. Second, the employer alleges the Commission erred in finding claimant’s right inguinal hernia was medically causally related to this accident.
We have reviewed the parties’ briefs and the record on appeal. The Commission’s award is supported by competent and substantial evidence that the right inguinal hernia for which the claimant seeks compensation was not pre-existing, and that the claimant’s hernia was medically causally related to the workplace accident. The Commission’s findings and resulting award are not clearly contrary to overwhelming weight of the evidence. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).